DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of formula 3 in the reply filed on 19 Sept, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden as evidenced by the fact that the ISA searched the claims.  This is not found persuasive because there is no assurance that the ISA did a full and through search.  Note that the elected species does not read on many claims; it will take additional searching to examine those claims.
The requirement is still deemed proper and is therefore made FINAL.

Applicants have elected a formulation of teriparatide, mannitol, sodium chloride, and acetate buffer at pH 4.6.  A search was conducted for this invention, and a reference rendering it obvious was found.  As a result, claims 1, 2, 4-7, 9, and 12-20 were examined and claims 3, 8, 10, and 11 have been withdrawn from consideration.

Claims Status
Claims 1-20 are pending.
Claim 19 has been amended.
Claim 20 is new.
Claims 3, 8, 10, and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 Sept, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 12-17 describe methods of reducing various degradation pathways, comprising formulating a solution according to claim 1.  However, it is not clear what the comparison is to.  For example, if the comparison is to the peptide in a liquid argon matrix at -100°C, it is unlikely that the claimed method will have lower degradation by the various claimed pathways.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billger et al (US 20050209144, cited by applicants) with evidentiary support from the Byju’s webpage discussing mannitol (https://byjus.com/chemistry/mannitol/, downloaded 25 Oct, 2022).
Competing claim 1 describes a formulation comprising teriparatide (PTH(1-34)) in a liquid formulation with a buffer and a salt at a pH between 4.1 and 5.0.

Billger et al discuss parathyroid hormone formulations (abstract), which include PTH(1-34) (paragraph 22).  A preferred embodiment comprises PTH, NaCl, mannitol, and citrate buffer between pH 4 and 6 (paragraph 29), which encompasses applicant’s elected range of 4.1 to 5.  Note that the reference also teaches that acetate buffer will be acceptable (paragraph 27).  Examples are given of formulations with pH varied between 4 and 6.5 at 0.5 unit increments to test stability (paragraph 43), and of the formulations in syringes (paragraph 49).  Solutions were analyzed for deamidated decomposition products, as well as methionine oxidation products and fragmentation at position 16 (paragraph 36).  A number of experiments were run looking at the effect of concentration, pH, ionic strength, tonicity modifiers, oxygen, and preservatives on stability (paragraphs 40-58).
The difference between this reference and the instant claims is that this reference, while discussing every limitation of the instant claims, does not discuss them all in the same embodiment.  However, in the absence of any teaching that the various limitations are mutually exclusive or tied to each other, this is sufficient to render the invention obvious.
Billger et al teach a formulation comprising PTH, NaCl, citrate buffer, mannitol which, as evidenced by the Byju’s webpage for mannitol, is the naturally occurring D-isomer (1st page, 1st paragraph).  The pH is between 4 and 6, overlapping the range given by applicants and rendering it obvious.  In addition, Billger et al states that PTH can also refer to fragments, including PTH(1-34).  Thus, the reference renders obvious claims 1, 4, 5, 7, and 9.
Billger et al teach that acetate buffer can also be used, rendering obvious claims 2 and 6.
Claims 12-17 discuss methods of reducing decomposition pathways, comprising formulating a composition that meets the limitations of claim 1.  The reference discusses embodiments that overlap with those limitations, and discusses optimizing for stability.  This means that these formulations will necessarily meet these limitations, rendering obvious these claims.
There is nothing in the formulation that would render it unsuitable for subQ administration, rendering obvious claim 18.
The reference discusses experiments with the formulations in syringes, rendering obvious claims 19 and 20.
Note that this is the same ingredients as in applicant’s elected species, save that it does not discuss NaOH.  However, NaOH in the context of an acetate buffer will merely shift the ratio of acetic acid and acetate when it reacts with the acetic acid, and this entry is interpreted as an ingredient used to adjust the pH.  Thus, this reference renders obvious applicant’s elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 9, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/649,325 (US 20200289622, cited by applicants) in view of Billger et al (US 20050209144, cited by applicants). 
Competing claim 1 describes liquid formulations of teriparatide, with competing claim 11 specifying a formulation comprising NaCl and D-mannitol.
The difference between this reference and the instant claims is that this reference does not discuss pH, nor does it discuss syringes or storage containers.
Billger et al discusses optimization of pH for the stability of PTH (paragraph 43), a genus that encompasses teriparatide (paragraph 22), noting that the optimum is between 4.5 and 5.5 (paragraph 44) overlapping with the range claimed by applicants and rendering it obvious.  Storage in syringes is mentioned (paragraph 49).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658